DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Specifically, as it pertains to Independent Claim 1 as a method performed by a UE (Similarly, Independent Claim 6 as a method performed by a BS).  Independent Claim 11 having a device (considered as a conventional element) performing the steps as discussed in Independent Claim 1 (Similarly, Independent Claim 16 having a device (considered as a conventional element) performing the steps as discussed in Independent Claim 6).
4.	The claims are directed to the abstract idea of:  receiving information and transmitting or receiving data, as explained in detail below.  The limitations of receiving scheduling information including resource allocation information and transmitting or receiving data on a RB set corresponding to the RIV in a second BWP, as drafted, is a 
That is, other than reciting the steps of a method and “various elements” of a device, nothing in the claims preclude the steps from practically being performed by mental processing. For example, the language, “receiving information” and “transmitting or receiving data”, in the context of this claim encompasses the user receiving information/data and transmitting data which can be performed by the user observing, evaluating or giving an opinion. The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic 
5.	Further, the claims are directed to the abstract idea of:  mathematical concepts as explained in detail below.  
The limitations of wherein if a number of RBs of the second BWP is greater than a number of RBs of the first BWP, a starting RB index S and a number of RBs L of the RB set corresponding to the RIV in the second BWP respectively have one of the following values: 
- Starting RB index S: {0, K, 2*K, ..., (Nbwp1-1)*K}, and  
- Number of RBs L: {K, 2*K, 3*K, ..., Nbwp1*K}
where Nbwp1 is the number of RBs of the first BWP, and K is a power value of 2 and is determined based on (the number of RBs of the second BWP/the number of RBs of the first BWP), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical relationship.
The claimed concept/idea of the RB index S and a number of RBs L of the RB set having values as shown using mathematical relationships falls within the “Mathematical Concepts” grouping.  Accordingly, this claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The combination of additional elements use the mathematical relationships in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting or receiving or determining data of the RB index S and a number of RBs L of the RB set.  The claims are not patent eligible.
Regarding Dependent Claims 2-5 (Similarly, Dependent Claims 12-15, Dependent Claims 7-10 and Dependent Claims 17-20), the claims are directed to the abstract idea of:  mathematical concepts for the same reasons as explained in detail above.  
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645    
March 8, 2022